--------------------------------------------------------------------------------

Exhibit 10.3
 
  February 17, 2016


Mr. W. John Short
Chief Executive Officer
RiceBran Technologies
6720 Scottsdale Road, Suite 390
Scottsdale, AZ 85253


Dear Mr. Short:


This letter (the “Agreement”) constitutes the agreement between Maxim Group LLC
(“Maxim” or the “Placement Agent”) and RiceBran Technologies, a California
corporation (the “Company”), that Maxim shall serve as the placement agent for
the Company, on a “reasonable best efforts” basis, in connection with the
proposed placement (the “Placement”) of an aggregate of 3,000 shares of Series F
Preferred Stock (the “Preferred Stock”) and warrants to purchase 133% of the
shares of the Company’s common stock, par value $0.001 per share (“Common
Stock”) issuable upon conversion of the Preferred Stock, at an exercise price
equal to $2.00 per share (each a “Warrant” and collectively, the “Warrants”).
The Preferred Stock and the Warrants are hereinafter referred to collectively as
the “Securities.” The terms of the Placement and the Securities shall be
mutually agreed upon by the Company and the purchasers (each, a “Purchaser” and
collectively, the “Purchasers”) and nothing herein constitutes that Maxim would
have the power or authority to bind the Company or any Purchaser or an
obligation for the Company to issue any Securities or complete the Placement.
This Agreement and the documents executed and delivered by the Company and the
Purchasers in connection with the Placement, including but not limited to the
Purchase Agreement, the Registration Rights Agreement, the Certificate of
Determination and the Warrants, shall be collectively referred to herein as the
“Transaction Documents.” The date of the closing of the Placement shall be
referred to herein as the “Closing Date.” The Company expressly acknowledges and
agrees that Maxim’s obligations hereunder are on a reasonable best efforts basis
only and that the execution of this Agreement does not constitute a commitment
by Maxim to purchase the Securities and does not ensure the successful placement
of the Securities or any portion thereof or the success of Maxim with respect to
securing any other financing on behalf of the Company. The Placement Agent may
retain other brokers or dealers to act as sub-agents or selected-dealers on its
behalf in connection with the Placement.  The sale of the Securities to any
Purchaser will be evidenced by a purchase agreement (the “Purchase Agreement”)
between the Company and such Purchaser in a form reasonably acceptable to the
Company and Maxim.  Capitalized terms that are not otherwise defined herein have
the meanings given to such terms in the Purchase Agreement.  Prior to the
signing of any Purchase Agreement, officers of the Company will be available to
answer inquiries from prospective Purchasers.


SECTION 1.            REGISTRATION STATEMENT.


The Company represents and warrants to, and agrees with, the Placement Agent
that:
 
1

--------------------------------------------------------------------------------


(a)            The Company has prepared and filed with the Securities and
Exchange Commission (the “Commission”) a registration statement on Form S-3
(Registration No. 333-196541), and amendments thereto, and related preliminary
prospectuses, for the registration under the Securities Act of 1933, as amended
(the “Securities Act”), of the Preferred Stock, which registration statement, as
so amended (including post-effective amendments, if any) became effective on
June 17, 2014, for the registration under the Securities Act of the Preferred
Stock.  At the time of such filing, the Company met the requirements of Form S-3
under the Securities Act. Such registration statement meets the requirements set
forth in Rule 415(a)(1)(x) under the Securities Act and complies with said Rule.
The Company will file with the Commission pursuant to Rule 424(b) under the
Securities Act, and the rules and regulations (the “Rules and Regulations”) of
the Commission promulgated thereunder, a supplement to the form of prospectus
included in such registration statement relating to the placement of the
Preferred Stock and the plan of distribution thereof and has advised the
Placement Agent of all further information (financial and other) with respect to
the Company required to be set forth therein. Such registration statement,
including the exhibits thereto, as amended at the date of this Agreement, is
hereinafter called the “Registration Statement”; such prospectus in the form in
which it appears in the Registration Statement is hereinafter called the “Base
Prospectus”; and the supplemented form of prospectus, in the form in which it
will be filed with the Commission pursuant to Rule 424(b) (including the Base
Prospectus as so supplemented) is hereinafter called the “Prospectus
Supplement.” Any reference in this Agreement to the Registration Statement, the
Base Prospectus or the Prospectus Supplement shall be deemed to refer to and
include the documents incorporated by reference therein (the “Incorporated
Documents”) pursuant to Item 12 of Form S-3 which were filed under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), on or before
the date of this Agreement, or the issue date of the Base Prospectus or the
Prospectus Supplement, as the case may be; and any reference in this Agreement
to the terms “amend,” “amendment” or “supplement” with respect to the
Registration Statement, the Base Prospectus or the Prospectus Supplement shall
be deemed to refer to and include the filing of any document under the Exchange
Act after the date of this Agreement, or the issue date of the Base Prospectus
or the Prospectus Supplement, as the case may be, deemed to be incorporated
therein by reference. All references in this Agreement to financial statements
and schedules and other information which is “contained,” “included,”
“described,” “referenced,” “set forth” or “stated” in the Registration
Statement, the Base Prospectus or the Prospectus Supplement (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which is or is deemed
to be incorporated by reference in the Registration Statement, the Base
Prospectus or the Prospectus Supplement, as the case may be. No stop order
suspending the effectiveness of the Registration Statement or the use of the
Base Prospectus or the Prospectus Supplement has been issued, and no proceeding
for any such purpose is pending or has been initiated or, to the Company’s
knowledge, is threatened by the Commission. For purposes of this Agreement,
“free writing prospectus” has the meaning set forth in Rule 405 under the
Securities Act and the “Time of Sale Prospectus” means the preliminary
prospectus, if any, together with the free writing prospectuses, if any, used in
connection with the Placement, including any documents incorporated by reference
therein.


(b)            The Registration Statement (and any further documents to be filed
with the Commission) contains all exhibits and schedules as required by the
Securities Act. Each of the Registration Statement and any post-effective
amendment thereto, at the time it became effective, complied in all material
respects with the Securities Act and the applicable Rules and Regulations and
did not and, as amended or supplemented, if applicable, will not, contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading.
The Base Prospectus, the Time of Sale Prospectus and the Prospectus Supplement,
each as of its respective date, comply in all material respects with the
Securities Act and the applicable Rules and Regulations. Each of the Base
Prospectus, the Time of Sale Prospectus and the Prospectus Supplement, as
amended or supplemented, did not and will not contain as of the date thereof any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The Incorporated Documents, when they were
filed with the Commission, conformed in all material respects to the
requirements of the Exchange Act and the applicable Rules and Regulations, and
none of such documents, when they were filed with the Commission, contained any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements therein (with respect to Incorporated Documents
incorporated by reference in the Base Prospectus or Prospectus Supplement), in
the light of the circumstances under which they were made not misleading; and
any further documents so filed and incorporated by reference in the Base
Prospectus, the Time of Sale Prospectus or Prospectus Supplement, when such
documents are filed with the Commission, will conform in all material respects
to the requirements of the Exchange Act and the applicable Rules and
Regulations, as applicable, and will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. No post-effective amendment to the Registration Statement reflecting
any facts or events arising after the date thereof which represent, individually
or in the aggregate, a fundamental change in the information set forth therein
is required to be filed with the Commission. There are no documents required to
be filed with the Commission in connection with the transaction contemplated
hereby that (x) have not been filed as required pursuant to the Securities Act
or (y) will not be filed within the requisite time period. There are no
contracts or other documents required to be described in the Base Prospectus,
the Time of Sale Prospectus or Prospectus Supplement, or to be filed as exhibits
or schedules to the Registration Statement, which (x) have not been described or
filed as required or (y) will not be filed within the requisite time period.
 
2

--------------------------------------------------------------------------------


(c)            The Company is eligible to use free writing prospectuses in
connection with the Placement pursuant to Rules 164 and 433 under the Securities
Act. Any free writing prospectus that the Company is required to file pursuant
to Rule 433(d) under the Securities Act has been, or will be, filed with the
Commission in accordance with the requirements of the Securities Act and the
applicable rules and regulations of the Commission thereunder. Each free writing
prospectus that the Company has filed, or is required to file, pursuant to Rule
433(d) under the Securities Act or that was prepared by or behalf of or used by
the Company complies or will comply in all material respects with the
requirements of the Securities Act and the applicable rules and regulations of
the Commission thereunder. The Company will not, without the prior consent of
the Placement Agent, prepare, use or refer to, any free writing prospectus.


(d)            The Company has filed all reports, schedules, forms, statements
or other documents required to be filed by the Company under the Securities Act
or Exchange Act, during the three years preceding the date hereof (the foregoing
materials filed during such three-year period, including the exhibits thereto
and documents incorporated by reference therein, the “SEC Reports”) on a timely
basis or has received a valid extension of such time of filing and has filed any
such SEC Reports prior to the expiration of any such extension; as of their
respective filing or amendment dates, the SEC Reports complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the Commission promulgated thereunder; and as of their respective filing or
amendment dates, the SEC Reports did not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.


(e)            The Company has delivered, or will as promptly as practicable
deliver, to the Placement Agent complete conformed copies of the Registration
Statement and of each consent and certificate of experts, as applicable, filed
as a part thereof, and conformed copies of the Registration Statement (without
exhibits), the Base Prospectus, the Time of Sale Prospectus and the Prospectus
Supplement, as amended or supplemented, in such quantities and at such places as
the Placement Agent reasonably requests. Placement Agent acknowledges that all
such materials as exist on the date of this letter are available on EDGAR.
Neither the Company nor any of its directors and officers has distributed and
none of them will distribute, prior to the Closing Date, any offering material
in connection with the offering and sale of the Shares pursuant to the Placement
other than the Base Prospectus, the Time of Sale Prospectus, the Prospectus
Supplement, the Registration Statement, copies of the documents incorporated by
reference therein and any other materials permitted by the Securities Act.


SECTION 2.            REPRESENTATIONS AND WARRANTIES INCORPORATED BY REFERENCE.
Each of the representations and warranties (together with any related disclosure
schedules thereto) made by the Company to the Purchasers in that certain
Purchase Agreement dated as of February 17, 2016, between the Company and each
Purchaser, is hereby incorporated herein by reference (as though fully restated
herein) and is, as of the date of this Agreement, hereby made to, and in favor
of, the Placement Agent.
 
3

--------------------------------------------------------------------------------


SECTION 3.           REPRESENTATIONS OF MAXIM. Maxim represents and warrants
that it (i) is a member in good standing of FINRA, (ii) is registered as a
broker/dealer under the Exchange Act, (iii) is licensed as a broker/dealer under
the laws of the States applicable to the offers and sales of Preferred Stock and
Warrants by Maxim, (iv) is and will be a body corporate validly existing under
the laws of its place of incorporation, and (v) has full power and authority to
enter into and perform its obligations under this Agreement. Maxim will
immediately notify the Company in writing of any change in its status as such.
Maxim covenants that it will use its reasonable best efforts to conduct the
Transaction hereunder in compliance with the provisions of this Agreement and
the requirements of applicable law.


SECTION 4.            COMPENSATION.


In consideration of the services to be provided for hereunder, the Company shall
pay to the Placement Agent or their respective designees their pro rata portion
(based on the Securities placed) of the following compensation with respect to
the Securities which they are placing:


(a)            A cash fee (the “Cash Fee”) equal to an aggregate of eight
percent (8%) of the aggregate gross proceeds raised in the Offering.  An advance
(the “Advance”) of $25,000 has been received by Placement Agreement, which
amount will be applied towards the Cash Fee at closing. The Cash Fee, minus an
expense advance (the “Advance”) of $25,000 previously received by the Placement
Agent, shall be paid at the Closing of the Placement through a third party
escrow agent from the gross proceeds of Offering.


(b)            Subject to compliance with FINRA Rule 5110(f)(2)(D), the Company
also agrees to reimburse Maxim for all travel and other out-of-pocket expenses,
including the reasonable fees of legal counsel, in an amount not to exceed
$75,000.  The Company will reimburse Maxim directly out of the Closing of the
Placement.  In the event this Agreement shall terminate prior to the
consummation of the Placement, Maxim shall be entitled to reimbursement for
actual expenses; provided, however, such expenses shall not exceed $75,000. 
Additionally, in accordance with FINRA Rule 5110(f)(2)(C), in the event this
Agreement is terminated prior to consummation of the Placement, any portion of
the Advance will be returned to the extent such out-of-pocket accountable
expenses are not actually incurred.


(c)            The Placement Agent reserves the right to reduce any item of
compensation or adjust the terms thereof as specified herein in the event that a
determination shall be made by FINRA to the effect that the Placement Agent’s
aggregate compensation is in excess of FINRA Rules or that the terms thereof
require adjustment.


SECTION 5.            INDEMNIFICATION. The Company agrees to the indemnification
and other agreements set forth in the Indemnification Provisions (the
“Indemnification”) attached hereto as Addendum A, the provisions of which are
incorporated herein by reference and shall survive the termination or expiration
of this Agreement.
 
4

--------------------------------------------------------------------------------


SECTION 6.            ENGAGEMENT TERM. Maxim’s engagement hereunder will be
until the earlier of (i) August 1, 2016 and (ii) the completion of the
Placement. The engagement may be terminated by either the Company or Maxim at
any time upon 10 days’ written notice. The engagement may be terminated by
either the Company or Maxim at any time upon 30 days’ written notice. If the
Company elects to terminate the engagement pursuant to this Section even though
the Placement Agent was prepared to proceed with the Placement and, if within
twelve (12) months following such termination, the Company completes any
financing of equity, equity-linked or debt or other capital raising activity
with any of the investors contacted by Maxim during the term of its engagement,
then the Company will pay to Maxim upon the closing of such financing the
compensation set forth in Section 4(a) hereof. Upon such termination, Maxim
shall deliver to the Company a list of all investors contacted by Maxim during
the term of its engagement.  Notwithstanding anything to the contrary contained
herein, the provisions concerning the Company’s obligation to pay any fees
actually earned pursuant to Section 4 hereof and which are permitted to be
reimbursed under FINRA Rule 5110(f)(2)(D), and the confidentiality,
indemnification and contribution provisions contained herein and the Company’s
obligations contained in the Indemnification Provisions will survive any
expiration or termination of this Agreement. Notwithstanding anything to the
contrary contained herein, the provisions concerning the Company’s obligation to
pay any fees actually earned pursuant to Section 4 hereof which are permitted to
be reimbursed under FINRA Rule 5110(f)(2)(D), and the confidentiality,
indemnification and contribution provisions contained herein and the Company’s
obligations contained in the Indemnification Provisions will survive any
expiration or termination of this Agreement.


SECTION 7.           MAXIM INFORMATION. The Company agrees that any information
or advice rendered by Maxim in connection with this engagement is for the
confidential use of the Company only in their evaluation of the Placement and,
except as otherwise required by law, the Company will not disclose or otherwise
refer to the advice or information in any manner without Maxim’s prior written
consent.


SECTION 8.           NO FIDUCIARY RELATIONSHIP. This Agreement does not create,
and shall not be construed as creating rights enforceable by any person or
entity not a party hereto, except those entitled hereto by virtue of the
Indemnification Provisions hereof. The Company acknowledges and agrees that
Maxim is not and shall not be construed as a fiduciary of the Company and shall
have no duties or liabilities to the equity holders or the creditors of the
Company or any other person by virtue of this Agreement or the retention of
Maxim hereunder, all of which are hereby expressly waived.


SECTION 9.           CLOSING. The obligations of the Placement Agent, and the
closing of the sale of the Preferred Stock and Warrants hereunder are subject to
the accuracy, when made and on the Closing Date, of the representations and
warranties on the part of the Company and its Subsidiaries contained herein and
in the Purchase Agreement, to the accuracy of the statements of the Company and
its Subsidiaries made in any certificates pursuant to the provisions hereof, to
the performance by the Company and its Subsidiaries of their obligations
hereunder, and to each of the following additional terms and conditions:


(A)       No stop order suspending the effectiveness of the Registration
Statement shall have been issued and no proceedings for that purpose shall have
been initiated or threatened by the Commission, and any request for additional
information on the part of the Commission (to be included in the Registration
Statement, the Base Prospectus or the Prospectus Supplement or otherwise) shall
have been complied with to the reasonable satisfaction of the Placement Agent.


(B)       The Placement Agent shall not have discovered and disclosed to the
Company on or prior to the Closing Date that the Registration Statement, the
Base Prospectus or the Prospectus Supplement, or any amendment or supplement
thereto contains an untrue statement of a fact which, in the opinion of counsel
for the Placement Agent, is material or omits to state any fact which, in the
opinion of such counsel, is material and is required to be stated therein or is
necessary to make the statements therein not misleading.
 
(C)       All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of this Agreement,
the Securities, the shares of Common Stock underlying the Preferred Stock and
Warrants, the Registration Statement, the Base Prospectus and the Prospectus
Supplement, and all other legal matters relating to this Agreement and the
transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agent, and the Company shall have
furnished to such counsel all documents and information that they may reasonably
request to enable them to pass upon such matters.
 
5

--------------------------------------------------------------------------------


(D)       The Placement Agent shall have received as of the Closing Date the
favorable opinions of legal counsel to the Company identified in the Purchase
Agreement, dated as of such Closing Date, including, without limitation, a
negative assurance letter from U.S. counsel, addressed to the Placement Agent in
form and substance satisfactory to the Placement Agent.


(E)        (i) Neither the Company nor any of its Subsidiaries shall have
sustained since the date of the latest audited or unaudited financial statements
included or incorporated by reference in the Base Prospectus, any material loss
or interference with its business from fire, explosion, flood, terrorist act or
other calamity, whether or not covered by insurance, or from any labor dispute
or court or governmental action, order or decree, otherwise than as set forth in
or contemplated by the Base Prospectus and (ii) since such date there shall not
have been any change in the capital stock or long-term debt of the Company or
any of its Subsidiaries or any change, or any development involving a
prospective change, in or affecting the business, general affairs, management,
financial position, stockholders’ equity, results of operations or prospects of
the Company and its Subsidiaries, otherwise than as set forth in or contemplated
by the Base Prospectus, the effect of which, in any such case described in
clause (i) or (ii), is, in the judgment of the Placement Agent, so material and
adverse as to make it impracticable or inadvisable to proceed with the sale or
delivery of the Preferred Stock and Warrants on the terms and in the manner
contemplated by the Base Prospectus, the Time of Sale Prospectus and the
Prospectus Supplement.


(F)        The Common Stock is registered under the Exchange Act and, as of the
Closing Date, the Common Stock shall be listed, admitted and authorized for
trading on the NASDAQ Stock Market and satisfactory evidence of such action
shall have been provided to the Placement Agent. The Company shall have taken no
action designed to, or likely to have the effect of terminating the registration
of the Common Stock under the Exchange Act or delisting or suspending from
trading the Common Stock from the NASDAQ Stock Market, nor has the Company
received any information suggesting that the Commission or the NASDAQ Stock
Market is contemplating terminating such registration.


(G)        Subsequent to the execution and delivery of this Agreement and up to
the Closing Date, there shall not have occurred any of the following: (i)
trading in securities generally on the Nasdaq Stock Market shall have been
suspended or minimum or maximum prices or maximum ranges for prices shall have
been established on any such exchange or such market by the Commission or by
such exchange or by any other regulatory body or governmental authority having
jurisdiction, (ii) a banking moratorium shall have been declared by federal or
state authorities or a material disruption has occurred in commercial banking or
securities settlement or clearance services in the United States, (iii) the
United States and/or Brazil shall have become engaged in hostilities in which it
is not currently engaged, the subject of an act of terrorism, there shall have
been an escalation in hostilities involving the United States, or there shall
have been a declaration of a national emergency or war by the United States, or
(iv) there shall have occurred any other calamity or crisis or any change in
general economic, political or financial conditions in the United States, Brazil
or elsewhere, if the effect of any such event in clause (iii) or (iv) makes it,
in the sole judgment of the Placement Agent, impracticable or inadvisable to
proceed with the sale or delivery of the Preferred Stock and Warrants on the
terms and in the manner contemplated by the Purchase Agreement.
 
6

--------------------------------------------------------------------------------


(H)       No action shall have been taken and no statute, rule, regulation or
order shall have been enacted, adopted or issued by any governmental agency or
body which would, as of the Closing Date, prevent the issuance or sale of the
Preferred Stock or Warrants or materially and adversely affect or potentially
and adversely affect the business or operations of the Company; and no
injunction, restraining order or order of any other nature by any federal or
state court of competent jurisdiction shall have been issued as of the Closing
Date which would prevent the issuance or sale of the Preferred Stock or Warrants
or materially and adversely affect the business or operations of the Company.


(I)        The Company shall have prepared and filed with the Commission a
Current Report on Form 8-K with respect to the Placement, including as an
exhibit thereto this Agreement.


(J)        The Company shall have entered into a Purchase Agreement and
Registration Rights Agreement with each of the Purchasers and such agreements
shall be in full force and effect and shall contain representations, warranties
and covenants of the Company as agreed between the Company and the Purchasers.


(K)       FINRA shall have raised no objection to the fairness and
reasonableness of the terms and arrangements of this Agreement. In addition, the
Company shall, if requested by the Placement Agent, make or authorize Placement
Agent’s counsel to make on the Company’s behalf, an Issuer Filing with FINRA
pursuant to FINRA Rule 5110 with respect to the Registration Statement and pay
all filing fees required in connection therewith.


(L)        On or prior to the Closing Date, the Company shall have furnished to
the Placement Agent such further information, certificates and documents as the
Placement Agent may reasonably request.
 
(M)      The Company shall engage and maintain, at its expense, a nationally
recognized independent PCAOB registered public accounting firm for a period of
three (3) years after the Closing Date.


(N)       The Company shall engage and, for a period of three (3) years after
the Closing Date, shall maintain, at its expense, a transfer agent and, if
necessary under the jurisdiction of its incorporation or the rules of any
national securities exchange on which the Common Stock will be listed, a
registrar (which, if permitted by applicable laws and rules may be the same
entity as the transfer agent) for the Common Stock, which transfer agent and/or
registrar is reasonably acceptable to the Placement Agent.


If any of the conditions specified in this Section 9 shall not have been
fulfilled when and as required by this Agreement, or if any of the certificates,
opinions, written statements or letters furnished to the Placement Agent or to
Placement Agent’s counsel pursuant to this Section 9 shall not be reasonably
satisfactory in form and substance to the Placement Agent and to Placement
Agent’s counsel, all obligations of the Placement Agent hereunder may be
cancelled by the Placement Agent at, or at any time prior to, the consummation
of the Closing. Notice of such cancellation shall be given to the Company in
writing or orally. Any such oral notice shall be confirmed promptly thereafter
in writing.


SECTION 10.        DELIVERY OF COLD COMFORT LETTER. On the date of this
Agreement and on the Closing Date, the Placement Agent shall have received a
“comfort” letter from Marcum LLP as of each such date, addressed to the
Placement Agent and in form and substance satisfactory in all respects to the
Placement Agent and Placement Agent’s counsel.
 
7

--------------------------------------------------------------------------------


SECTION 11.        GOVERNING LAW. This Agreement will be governed by, and
construed in accordance with, the laws of the State of New York applicable to
agreements made and to be performed entirely in such State. This Agreement may
not be assigned by either party without the prior written consent of the other
party. This Agreement shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns. Any right
to trial by jury with respect to any dispute arising under this Agreement or any
transaction or conduct in connection herewith is waived. Each of the Placement
Agent and the Company: (i) agrees that any legal suit, action or proceeding
arising out of or relating to this Agreement and/or the transactions
contemplated hereby shall be instituted exclusively in New York Supreme Court,
County of New York, or in the United States District Court for the Southern
District of New York, (ii) waives any objection which it may have or hereafter
to the venue of any such suit, action or proceeding, and (iii) irrevocably
consents to the jurisdiction of the New York Supreme Court, County of New York,
and the United States District Court for the Southern District of New York in
any such suit, action or proceeding. Each of the Placement Agent and the Company
further agrees to accept and acknowledge service of any and all process which
may be served in any such suit, action or proceeding in the New York Supreme
Court, County of New York, or in the United States District Court for the
Southern District of New York and agrees that service of process upon the
Company mailed by certified mail to the Company’s address shall be deemed in
every respect effective service of process upon the Company, in any such suit,
action or proceeding, and service of process upon the Placement Agent mailed by
certified mail to the Placement Agent’s address shall be deemed in every respect
effective service process upon the Placement Agent, in any such suit, action or
proceeding.  Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law. If either party shall
commence an action or proceeding to enforce any provisions of a Transaction
Document, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.


SECTION 12.        ENTIRE AGREEMENT/MISC. This Agreement (including the attached
Indemnification Provisions) embodies the entire agreement and understanding
between the parties hereto, and supersedes all prior agreements and
understandings, relating to the subject matter hereof. If any provision of this
Agreement is determined to be invalid or unenforceable in any respect, such
determination will not affect such provision in any other respect or any other
provision of this Agreement, which will remain in full force and effect. This
Agreement may not be amended or otherwise modified or waived except by an
instrument in writing signed by both Maxim and the Company. The representations,
warranties, agreements and covenants contained herein shall survive the closing
of the Placement and delivery and/or exercise of the Preferred Stock and
Warrants, as applicable. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or a .pdf format file, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or .pdf signature page were an original thereof. The Company agrees that the
Placement Agent may rely upon, and is a third party beneficiary of, the
representations and warranties, and applicable covenants set forth in any such
purchase, subscription or other agreement with the Purchasers in the Placement. 
All amounts stated in this Agreement are in US dollars unless expressly stated.


SECTION 13.         NOTICES. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is sent to the email address
specified on the signature pages attached hereto prior to 6:30 p.m. (New York
City time) on a business day, (b) the next business day after the date of
transmission, if such notice or communication is sent to the email address on
the signature pages attached hereto on a day that is not a business day or later
than 6:30 p.m. (New York City time) on any business day, (c) the third business
day following the date of mailing, if sent by U.S. internationally recognized
air courier service, or (d) upon actual receipt by the party to whom such notice
is required to be given. The address for such notices and communications shall
be as set forth on the signature pages hereto.
 
8

--------------------------------------------------------------------------------




[The remainder of this page has been intentionally left blank.]
 
9

--------------------------------------------------------------------------------


Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to Maxim the enclosed copy of this Agreement.



 
Very truly yours,
     
MAXIM GROUP LLC

 
 
By: 
 /s/ Clifford A. Teller
 
 
Name: 
Clifford A. Teller
 
 
Title: 
Executive Managing Director,
     
Investment Banking

 
 
Address for notice:
 
405 Lexington Avenue
 
New York, NY 10174
 
Attention: James Siegel, General Counsel
 
Email: jsiegel@maximgrp.com



Accepted and Agreed to as of
the date first written above:
 
RICEBRAN TECHNOLOGIES
 
By: 
 /s/ W. John Short    
Name: 
W. John Short    
Title: 
Chief Executive Officer  



Address for notice:
6720 Scottsdale Road, Suite 390
Scottsdale, AZ 85253
Attn: W. John Short
Email: jshort@ricebrantech.com7


[Sig Page to Placement Agency Agreement
between RiceBran Technologies and Maxim Group LLC]
 

--------------------------------------------------------------------------------


ADDENDUM A
 
INDEMNIFICATION PROVISIONS


In connection with the engagement of Maxim Group LLC (“Maxim”) by RiceBran
Technologies (the “Company”) pursuant to a letter agreement dated February 17,
2016 between the Company and Maxim, as it may be amended from time to time in
writing (the “Agreement”), the Company hereby agrees as follows:


1.                   The Company hereby agrees to indemnify and hold Maxim, its
officers, directors, principals, employees, affiliates, and stockholders, and
their successors and assigns, harmless from and against any and all loss, claim,
damage, liability, deficiencies, actions, suits, proceedings, costs and legal
expenses or expense whatsoever (including, but not limited to, reasonable legal
fees and other expenses and reasonable disbursements incurred in connection with
investigating, preparing to defend or defending any action, suit or proceeding,
including any inquiry or investigation, commenced or threatened, or any claim
whatsoever, or in appearing or preparing for appearance as witness in any
proceeding, including any pretrial proceeding such as a deposition)
(collectively the “Losses”) arising out of, based upon, or in any way related or
attributed to, (i) any breach of a representation, warranty or covenant by the
Company contained in this Agreement; or (ii) any activities or services
performed hereunder by Maxim, unless it is finally judicially determined in a
court of competent jurisdiction that such Losses were the primary and direct
result of the willful misconduct, gross negligence or bad faith of Maxim in
performing the services hereunder.


2.                   If Maxim receives written notice of the commencement of any
legal action, suit or proceeding with respect to which the Company is or may be
obligated to provide indemnification pursuant to this Section 2, Maxim shall,
within twenty (20) days of the receipt of such written notice, give the Company
written notice thereof (a “Claim Notice”). Failure to give such Claim Notice
within such twenty (20) day period shall not constitute a waiver by Maxim of its
right to indemnity hereunder with respect to such action, suit or proceeding;
provided, however, the indemnification hereunder may be limited by any such
failure to provide a Claim Notice to the Company that materially prejudices the
Company. Upon receipt by the Company of a Claim Notice from Maxim with respect
to any claim for indemnification which is based upon a claim made by a third
party (“Third Party Claim”), the Company may assume the defense of the Third
Party Claim with counsel of its own choosing, as described below. Maxim shall
cooperate in the defense of the Third Party Claim and shall furnish such
records, information and testimony and attend all such conferences, discovery
proceedings, hearings, trial and appeals as may be reasonably required in
connection therewith. Maxim shall have the right to employ its own counsel in
any such action which shall be at the Company’s expense if (i) the Company and
Maxim shall have mutually agreed in writing to the retention of such counsel,
(ii) the Company shall have failed in a timely manner to assume the defense and
employ counsel or experts reasonably satisfactory to Maxim in such litigation or
proceeding or (iii) the named parties to any such litigation or proceeding
(including any impleaded parties) include the Company and Maxim and
representation of the Company and Maxim by the same counsel or experts would, in
the reasonable opinion of Maxim, be inappropriate due to actual or potential
differing interests between the Company and Maxim. The Company shall not satisfy
or settle any Third Party Claim for which indemnification has been sought and is
available hereunder, without the prior written consent of Maxim, which consent
shall not be delayed and which shall not be required if Maxim is granted a
release in connection therewith. The indemnification provisions hereunder shall
survive the termination or expiration of this Agreement.
 

--------------------------------------------------------------------------------


3.                   The Company further agrees, upon demand by Maxim, to
promptly reimburse Maxim for, or pay, any loss, claim, damage, liability or
expense as to which Maxim has been indemnified herein with such reimbursement to
be made currently as any loss, damage, liability or expense is incurred by
Maxim. Notwithstanding the provisions of the aforementioned Indemnification, any
such reimbursement or payment by the Company of fees, expenses, or disbursements
incurred by Maxim shall be repaid by Maxim in the event of any proceeding in
which a final judgment (after all appeals or the expiration of time to appeal)
is entered in a court of competent jurisdiction against Maxim based solely upon
its gross negligence, bad faith or willful misconduct in the performance of its
duties hereunder, and provided further, that the Company shall not be required
to make reimbursement or payment for any settlement effected without the
Company’s prior written consent (which consent shall not be unreasonably
withheld or delayed).


4.                   If for any reason the foregoing indemnification is
unavailable or is insufficient to hold such indemnified party harmless, the
Company agrees to contribute the amount paid or payable by such indemnified
party in such proportion as to reflect not only the relative benefits received
by the Company, as the case may be, on the one hand, and Maxim, on the other
hand, but also the relative fault of the Company and Maxim as well as any
relevant equitable considerations. In no event shall Maxim contribute in excess
of the fees actually received by it pursuant to the terms of this Agreement.


5.                   For purposes of this Agreement, each officer, director,
stockholder, and employee or affiliate of Maxim and each person, if any, who
controls Maxim (or any affiliate) within the meaning of either Section 15 of the
Securities Act of 1933, as amended, or Section 20 of the Securities Exchange Act
of 1934, as amended, shall have the same rights as Maxim with respect to matters
of indemnification by the Company hereunder.



 
MAXIM GROUP LLC
   
By: 
 /s/ Clifford A. Teller    
Name: 
Clifford A. Teller    
Title: 
Executive Managing Director,      
Investment Banking



Accepted and Agreed to as of
the date first written above:
 
RICEBRAN TECHNOLOGIES
 
By: 
 /s/ W. John Short    
Name: 
W. John Short    
Title: 
Chief Executive Officer  



 [Sig Page to Indemnification Provisions
Pursuant to Placement Agency Agreement
between RiceBran Technologies and Maxim Group LLC]
 
 

--------------------------------------------------------------------------------